     Case 9:18-cr-00043-MAC-ZJH Document 96 Filed 06/27/19 Page 1 of 3 PageID #: 550

                  UNITED STATES DISTRICT COURT - EASTERN DISTRICT OF TEXAS
DATE: June 27, 2019                                            CASE NUMBER: 9:18CR43-1
LOCATION: Lufkin Division                                             USA   Lauren Gaston             AUSA
DEPUTY CLERK: Julia Colyer                                                  Michelle Englade          AUSA
RPTR/ECRO: Ruth Weese
INTERPRETER: None                                                      WINFRED EARL WARE, JR.
BEGIN: 9:10 a.m.                                                                   Defendants
ADJOURN: 10:00 p.m.                                                               Greg Gladden
                                                                                    Attorneys

TOTAL MINUTES: 12 HOURS 50 MINUTES

                                                  JURY TRIAL DAY 8


       This day comes the parties by their attorneys and the following proceedings are held before the Honorable
Marcia Crone in Tyler, Texas:

 Jury trial held     Rule invoked.
Defendant            enter a plea       proceed to trial               continuance granted by the Court.
Evidence presented:     Government      defendant
 Trial ends.                  Defendant remanded into the custody of the US Marshals.

Additional Proceedings:

9:10 am        Court is called. AUSA Lauren Gaston and Michelle Englade are present on behalf of the Government.
               Counsel Greg Gladden is present on behalf of the defendant. The defendant is present. The Court
               addresses issues regarding the exhibits outside the presence of the jury.

9:16 am        The jury is brought into the courtroom. Counsel Gladden begins cross examination of witness Derek
               Harrison.

9:38 am        Defendant’s exhibit 57 is admitted with redactions.

10:28 am       Defendant’s exhibit 58 is admitted.

10:27 am       Defendant’s exhibit 52A is admitted.

10:43 am       Counsel Gladden moves to admit defendant’s exhibit 12. The Court does not admit it.

10:53 am       Defense exhibit 59 is admitted into evidence.

11:14 am       The jury is excused and proceedings occur outside the presence of the jury.

11:22 am       Counsel Gladden continues cross examination of the witness. Defendant’s exhibit 62 is admitted.
               Defendant’s exhibit 60 is admitted.

11:54 am       The witness is excused subject to recall.



                                                                        Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 96 Filed 06/27/19 Page 2 of 3 PageID #: 551




9:18CR43 USA v. WINFRED EARL WARE, JR.                                                                         Page 2

11:55 am     Th Government rests. The jury exits. Proceedings continue outside the jury’s presence.

11:57 am     Counsel Gladden makes a motion for directed verdict of acquittal. It is denied. The parties continue to
             discuss matters outside the jury’s presence.

12:12 pm     The jury returns to the courtroom and Counsel Gladden calls defendant Winfred Ware. He is sworn and
             Counsel Gladden begins direct examination of the witness.

12:44 pm     Defendant makes a motion to admit 6 but the motion is denied because it is not a certified copy.
             Counsel Gladden offers defendant’s exhibit 19. It is admitted.

12:47 pm     The Court calls a bench conference.

12:50 pm     Bench conference ends and Counsel Gladden continues direct examination of the defendant.

1:01 pm      The jury is excused for lunch. Court proceedings resume outside the jury’s presence.

2:20 pm      Counsel Gladden announces his intention to call a witness. The witness is not on the defendant’s
             witness list and the Court advises Counsel Gladden he cannot call the witness.

2:22 pm      The jury is brought into the courtroom and Counsel Gladden continues direct examination of the
             defendant.

2:41 pm      Counsel Gladden moves to admit defendant’s exhibits 10 and 11. AUSA Gaston questions the defendant.
             Defendant’s exhibit 10 and 11 are admitted.

3:07 pm      Counsel Gladden moves to admit exhibit 26, which is also exhibit 36, and 46. The Government objects
             and the Court does not admit the exhibit.

3:14 pm      Counsel Gladden attempts to admit defendant’s exhibit 9 into evidence. The Government objects and
             the Court determines the exhibit is not admitted.

3:18 pm      Counsel Gladden offers defendant’s exhibit 18 into evidence. The Government objects. The Court does
             not admit defendant’s exhibit 18.

3:30 pm      Counsel Gladden attempts to admit defendant’s exhibit 37. The Government objects and the Court does
             not admit it.

3:36 pm      Counsel Gladden moves to admits defendant’s exhibit 38. The Court calls a bench conference. Counsel
             Gladden withdraws the motion to admit defendant’s exhibit 38.

4:06 pm      The Government requests a bench conference.



                                                                       Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 96 Filed 06/27/19 Page 3 of 3 PageID #: 552



9:18CR43 USA v. WINFRED EARL WARE, JR.                                                                      Page 3


4:08 pm      The bench conference ends and Counsel Gladden continues to question the defendant.

4:14 pm      The jury takes a recess and Court proceedings occur outside the jury’s presence. Counsel Gladden states
             that he would like all exhibits from today placed in a bill of exceptions.

4:30 pm      The jury returns and Counsel Gladden resumes direct examination of the defendant.

5:18 pm      Counsel Gladden reurges admission of defendant’s exhibit 18. The Court doesl not change its previous
             ruling. Counsel Gladden continues direct examination of the defendant.

5:39 pm      AUSA Gaston begins cross examination of the defendant.

6:30 pm      The Court recesses for a brief break. Then AUSA Gaston resumes cross examination of the defendant.

7:23 pm      The Court recesses for a brief break. Counsel Gladden begins redirect examination of the defendant.

7:40 pm      The Court admits defendant’s exhibit 63. The jury is excused for the day.

7:45 pm       The Court address juror 3 individually. He is excused with no objections.

7:50 pm       The Court begins the charge conference.

10:00 pm      Court adjourns.
